           Case 2:19-cv-02099-GMN-BNW Document 32 Filed 03/27/20 Page 1 of 4



1    Dustin L. Clark, Esq. (Bar #10548)
     HOLLEY DRIGGS
2    400 South Fourth Street, Third Floor
     Las Vegas, Nevada 89101
3
     Tel: (702) 791-0308
4    Email: dclark@nevadafirm.com

5    Stacey A. Campbell, (Colorado Bar #38378)
     (Admitted Pro Hac Vice)
6    Stacey@Campbell-Litigation.com
     Alison Lungstrum Macneill, (Colorado Bar #51689)
7
     (Admitted Pro Hac Vice)
8    Alison@Campbell-Litigation.com
     CAMPBELL LITIGATION, P.C.
9    1571 Race Street
     Denver, Colorado 80206
10   Tel: (303) 536-1833
11   Attorneys for Defendant

12   Mary F. Chapman, Esq. (#6591)
     LAW OFFICE OF MARY F. CHAPMAN, LTD.
13   8440 W. Lake Mead Blvd., Suite 203
     Las Vegas, Nevada 89128
14   Tel: (702) 202-4223
15   Email: maryf.chapman@juno.com
     Attorney for Plaintiff
16
                            IN THE UNITED STATES DISTRICT COURT
17
                                  FOR THE DISTRICT OF NEVADA
18
     DONNA BROWER,                                        Case No.: 2:19-cv-02099-GMN-BNW
19

20                              Plaintiff,                 STIPULATION AND ORDER TO
                                                             EXTEND DISCOVERY AND
21   v.                                                       PRETRIAL DEADLINES
22   MCDONALD’S CORPORATION, a Foreign                                (First Request)
23   Corporation licensed to do business in Nevada,

24                               Defendant.

25

26          Pursuant to Federal Rules of Civil Procedure 6 and 16(b)(4) as well as LR IA 6-1, LR IA
27   6-2, LR 7-1, and LR 26-4, Defendant McDonald’s Corporation (“Defendant” or “McDonald’s”)
28   and Plaintiff Donna Brower (“Plaintiff” or “Brower”), by and through their respective attorneys,


                                                   -1-
           Case 2:19-cv-02099-GMN-BNW Document 32 Filed 03/27/20 Page 2 of 4



1    hereby stipulate and agree to extend the discovery cutoff and other pretrial deadlines by sixty

2    (60) days due to various Stay At Home and/or Shelter In Place Orders issued in response to the

3    coronavirus disease 2019 (“COVID-19”) pandemic. This is the parties’ first stipulation to extend

4    discovery and other pretrial deadlines and is filed not later than twenty-one days before the

5    discovery cutoff.

6           The parties are exchanging discovery, attempting to resolve discovery disputes, and

7    working together to reschedule depositions. To ensure the parties have sufficient time to

8    complete discovery, permit sufficient time for the preparation and filing of dispositive motions,

9    and allow the Court sufficient time to review and rule on any dispositive motion submitted before
10   trial—and for good cause shown—the parties hereby stipulate and respectfully request the Court

11   to extend the remaining discovery and pretrial deadlines as detailed below.

12          In accordance with LR 26-4(a)-(d), the parties provide the following information in

13   support of this stipulation to extend discovery and other pretrial deadlines:

14   (a)    Discovery Completed

15          The parties have served their initial disclosures. Defendant previously served its first set

16   of written discovery to which Plaintiff has responded.          Plaintiff served her first set of

17   interrogatories, as well as her first and second requests for production. Defendant’s responses to

18   Plaintiff’s discovery requests are currently pending.

19   (b)    Discovery That Remains To Be Completed

20          In addition to the prospect of additional written discovery, the parties have identified

21   individuals whom they plan to depose, and the parties are working together to determine

22   available deposition dates. The parties have conferred and agreed that Defendant will submit its

23   responses to Plaintiff’s discovery requests on April 20, 2020. It is premature at this stage of the

24   litigation for the parties to determine the necessity of any expert witnesses.

25   (c)    Reasons Why The Deadline Was Not Satisfied Or The Remaining Discovery Was
            Not Completed Within The Time Limits Set By The Discovery Plan
26
            On March 16, 2020, Chief Judge Miranda M. Du entered Temporary General Order
27
     2020-03, which recognized the recent outbreak of the coronavirus disease 2019 (“COVID-19”)
28


                                                     -2-
           Case 2:19-cv-02099-GMN-BNW Document 32 Filed 03/27/20 Page 3 of 4



1    in the District of Nevada, and ordered that “[a]ll civil and criminal trials, including any associated

2    deadlines, are continued until April 10, 2020 pending further order of the Court.” (See

3    Temporary General Order 2020-03). Similarly, governments in Illinois and Denver, Colorado,

4    where McDonald’s and its undersigned counsel are located, respectively, issued so-called “Stay-

5    At-Home Orders,” impacting the ability to conduct business as usual.

6           Federal Rule of Civil Procedure 6(b)(1) governs extension of time and provides that “the

7    court may, for good cause, extend the time… if a request is made, before the original time or its

8    extension expires.” The parties hereby stipulate and agree to continue or extend the discovery

9    and pretrial deadlines for sixty (60) days in light of COVID-19, the District of Nevada’s
10   Temporary General Order 2020-03, and the respective Stay-At-Home Orders affecting the

11   parties and their undersigned counsel.

12   (d)    Proposed Schedule For Completing All Remaining Discovery

13          In accordance with LR 26-4(d), the parties propose the following schedule for completing

14   all remaining discovery:

15          1.       Discovery Cut-Off Date: Monday, August 31, 2020.

16          2.       Fed. R. Civ. P. 26(a)(2) Disclosures (Experts): In accordance with Federal Rule

17   of Civil Procedure 26(a)(2), initial disclosures identifying experts shall be made sixty (60) days

18   prior to the discovery cut-off date, and therefore, not later than Thursday, July 2, 2020, and

19   disclosures identifying rebuttal experts shall be made thirty (30) days after the initial disclosure

20   of experts and, therefore, not later than Monday, August 3, 2020, since the thirtieth day falls on

21   a Saturday.

22          3.       Interim Status Report: In accordance with LR 26-3, an Interim Status Report will

23   be filed by the parties with the Court sixty (60) days prior to the discovery cut-off date, and

24   therefore, not later than, Thursday, July 2, 2020.

25          4.       Dispositive Motion deadline: The parties shall file dispositive motions not more

26   than thirty days after the discovery cutoff date and, therefore, not later than Wednesday,

27   September 30, 2020.

28


                                                      -3-
           Case 2:19-cv-02099-GMN-BNW Document 32 Filed 03/27/20 Page 4 of 4



1           5.      Joint Pretrial Order: If no dispositive motions are filed, and unless otherwise

2    ordered by this Court, the joint pretrial order shall be filed not more than thirty days after the

3    date set for filing dispositive motions and, therefore, not later than Friday, October 30, 2020. If

4    a dispositive motion is filed, the date for filing the joint pretrial order shall be suspended until

5    thirty days after an order on the dispositive motions or until further order of the Court.

6           6.      Subsequent Requests to Extend the Discovery Cut-Off Date: In accordance with

7    LR 26-4, a stipulation or motion for modification or extension of a discovery plan and scheduling

8    order “must be received by the court no later than 21 days before the expiration of the subject

9    deadline.” Id. Therefore, any subsequent request to extend the discovery cut-off date must be
10   filed not later than Monday, August 10, 2020, which is twenty-one days prior to the August 31,

11   2020 discovery cut-off date requested herein.

12          7.      Any deadline not extended pursuant to this Stipulation and Order shall remain

13   controlled by the Joint Discovery Plan and Scheduling Order, ECF No. 27.

14          For the reasons set forth above, the parties stipulate and agree to extend the discovery

15   cutoff and the other pretrial deadlines as detailed herein for sixty (60) days, and neither party

16   will be prejudiced by the extension of the deadlines above.

17    Dated: March 27, 2020                             Dated: March 27, 2020

18    /s/ Mary F. Chapman__________________             /s/ Dustin L. Clark, Esq._________________
      MARY F. CHAPMAN, ESQ.                             ALISON LUNGSTRUM MACNEILL, ESQ.
19
      Law Office of Mary F. Chapman, Ltd.               (Admitted Pro Hac Vice)
20                                                      STACEY A. CAMPBELL, ESQ.
      Attorney for Plaintiff Donna Brower               (Admitted Pro Hac Vice)
21                                                      Campbell Litigation, P.C.
22                                                      DUSTIN L. CLARK, ESQ.
                                                        Holley Driggs
23

24                                                      Attorneys for Defendant McDonald’s Corp.

25
                                                    IT IS SO ORDERED.
26

27                                                  ______________________________________
                                                    UNITED STATES MAGISTRATE JUDGE
28          3/30/2020
     DATED:_______________________



                                                     -4-
